          Case 1:20-cv-06516-VM Document 46 Filed 09/15/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007


BY ECF                                              September 15, 2020

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:    Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write
respectfully to supplement the record for decision on Plaintiffs’ motion for a preliminary
injunction, ECF No. 19, by attaching the Supplemental Declaration of Robert Cintron (which
was filed earlier today in the matter Washington v. Trump, NO. 1:20-cv-03127-SAB (E.D.
Wash.)), and the Supplemental Declaration of Angela Curtis. See Exs. 1, 2. These Supplemental
Declarations provide additional context about the July 10, 2020 “Stand-Up Talk” referred to in
footnote 13 of Defendants’ Opposition to Plaintiffs’ motion. ECF No. 22 at 18 n.13. Both Mr.
Cintron and Ms. Curtis are slated to provide testimony at the hearing scheduled for tomorrow,
September 16, 2020. ECF No. 41 at 2. Plaintiffs consented to this supplementation of the
record.

                                                  Respectfully,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York
                                                  Attorney for Defendants

                                            By: /s/ Rebecca S. Tinio__      _
                                                REBECCA S. TINIO
                                                STEVEN J. KOCHEVAR
                                                Assistant United States Attorneys
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-2774/2715
                                                E-mail: rebecca.tinio@usdoj.gov
                                                         steven.kochevar@usdoj.gov
